 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                                 No. 2:18-CV-1769-KJM-DMC-P
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    WOODMAN,
15                        Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendant’s motion to dismiss (ECF Nos. 23 and

19   24).

20
21                                     I. PLAINTIFF’S ALLEGATIONS

22                  This action proceeds on plaintiff’s first amended complaint (ECF No. 9). Plaintiff

23   names Woodman, a correctional officer at the Glenn County Jail, as the only defendant and

24   alleges that his constitutional rights were violated with respect to legal mail. Specifically, plaintiff

25   claims that defendant Woodman not only withheld Plaintiff’s legal mail for 3 days but also

26   opened Plaintiff’s legal mail outside of Plaintiff’s presence. According to plaintiff, on November

27   11, 2017, defendant Woodman handed him mail marked “Confidential Legal Mail” which had

28   arrived three days earlier and which had already been opened when it was handed to him. Plaintiff
                                                         1
 1   alleges that defendant Woodman told him that his item of mail had been held in order to “verify if

 2   it was considered legal mail.” Plaintiff states: “Cpl. Woodman stated she found out that mail from

 3   Community Legal Information Center was not considered legal mail.” Plaintiff claims that he has

 4   been damaged “because it was Plaintiff’s legal mail that was open [sic] outside of his presence.”

 5

 6                             II. STANDARD FOR MOTION TO DISMISS

 7                   In considering a motion to dismiss, the court must accept all allegations of material

 8   fact in the complaint as true. See Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). The court must

 9   also construe the alleged facts in the light most favorable to the plaintiff. See Scheuer v. Rhodes,

10   416 U.S. 232, 236 (1974); see also Hosp. Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740

11   (1976); Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (per curiam). All ambiguities or

12   doubts must also be resolved in the plaintiff's favor. See Jenkins v. McKeithen, 395 U.S. 411,

13   421 (1969). However, legally conclusory statements, not supported by actual factual allegations,

14   need not be accepted. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009). In addition, pro se

15   pleadings are held to a less stringent standard than those drafted by lawyers. See Haines v.

16   Kerner, 404 U.S. 519, 520 (1972).

17                   Rule 8(a)(2) requires only “a short and plain statement of the claim showing that

18   the pleader is entitled to relief” in order to “give the defendant fair notice of what the . . . claim is

19   and the grounds upon which it rests.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 555 (2007)

20   (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, in order to survive dismissal for
21   failure to state a claim under Rule 12(b)(6), a complaint must contain more than “a formulaic

22   recitation of the elements of a cause of action;” it must contain factual allegations sufficient “to

23   raise a right to relief above the speculative level.” Id. at 555-56. The complaint must contain

24   “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. “A claim has

25   facial plausibility when the plaintiff pleads factual content that allows the court to draw the

26   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at
27   1949. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

28   than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S.
                                                          2
 1   at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a defendant’s liability,

 2   it ‘stops short of the line between possibility and plausibility for entitlement to relief.” Id.

 3   (quoting Twombly, 550 U.S. at 557).

 4                  In deciding a Rule 12(b)(6) motion, the court generally may not consider materials

 5   outside the complaint and pleadings. See Cooper v. Pickett, 137 F.3d 616, 622 (9th Cir. 1998);

 6   Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994). The court may, however, consider: (1)

 7   documents whose contents are alleged in or attached to the complaint and whose authenticity no

 8   party questions, see Branch, 14 F.3d at 454; (2) documents whose authenticity is not in question,

 9   and upon which the complaint necessarily relies, but which are not attached to the complaint, see

10   Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001); and (3) documents and materials

11   of which the court may take judicial notice, see Barron v. Reich, 13 F.3d 1370, 1377 (9th Cir.

12   1994).

13                  Finally, leave to amend must be granted “[u]nless it is absolutely clear that no

14   amendment can cure the defects.” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per

15   curiam); see also Lopez v. Smith, 203 F.3d 1122, 1126 (9th Cir. 2000) (en banc).

16

17                                            III. DISCUSSION

18                  Prisoners have a First Amendment right to send and receive mail. See Witherow

19   v. Paff, 52 F.3d 264, 265 (9th Cir. 1995) (per curiam). Prison officials may intercept and censor

20   outgoing mail concerning escape plans, proposed criminal activity, or encoded messages.
21   See Procunier v. Martinez, 416 U.S. 396, 413 (1974); see also Witherow, 52 F.3d at 266. Based

22   on security concerns, officials may also prohibit correspondence between inmates. See Turner v.

23   Safley, 482 U.S. 78, 93 (1987). Prison officials may not, however, review outgoing legal mail for

24   legal sufficiency before sending them to the court. See Ex Parte Hull, 312 U.S. 546, 549 (1941).

25   Incoming mail from the courts, as opposed to mail from the prisoner’s attorney, for example, is

26   not considered “legal mail.” See Keenan v. Hall, 83 F.3d 1083, 1094 (9th Cir. 1996), amended
27   by 135 F.3d 1318 (9th Cir. 1998).

28   ///
                                                         3
 1                  Specific restrictions on prisoner legal mail have been approved by the Supreme

 2   Court and Ninth Circuit. For example, prison officials may require that mail from attorneys be

 3   identified as such and open such mail in the presence of the prisoner for visual inspection. See

 4   Wolff v. McDonnell, 418 U.S. 539, 576-77 (1974); Sherman v. MacDougall, 656 F.2d 527, 528

 5   (9th Cir. 1981). Whether legal mail may be opened outside the inmate’s presence, however, is an

 6   open question in the Ninth Circuit. See Sherman, 656 F.2d at 528; cf. Mann v. Adams, 846 F.2d

 7   589, 590-91 (9th Cir. 1988) (per curiam) (concluding mail from public agencies, public officials,

 8   civil rights groups, and news media may be opened outside the prisoner’s presence in light of

 9   security concerns). At least three other circuits have concluded that legal mail may not be opened

10   outside the inmate’s presence. See id. (citing Taylor v. Sterrett, 532 F.2d 462 (5th Cir. 1976),

11   Back v. Illinois, 504 F.2d 1100 (7th Cir. 1974) (per curiam), and Smith v. Robbins, 452 F.2d 696

12   (1st Cir. 1972)); see also Samonte v. Maglinti, 2007 WL 1963697 (D. Hawai’i July 3, 2007)

13   (recognizing open question).

14                  Defendant does not argue legal mail can be opened outside the inmate’s presence,

15   and the court is persuaded by the authorities cited above that doing so gives rise to a cognizable

16   First Amendment claim. See also Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1211 (9th Cir. 2017)

17   (holding that inmates have a First Amendment rights to be present when legal mail is opened).

18   Instead, defendant contends the mail at issue from the Community Legal Information Center

19   (CLIC) is not “legal mail” because plaintiff does not allege CLIC was representing plaintiff as

20   legal counsel and that the mail concerned contemplated or actual legal proceedings. Defendant’s
21   argument is well-taken. See Keenan, 83 F.3d at 1094 (describing “legal mail” as mail from the

22   prisoner’s attorney); see also Mann, 846 F.2d at 590-91 (concluding mail from civil rights groups

23   may be opened outside the inmate’s presence). Indeed, a review of the first amended complaint

24   reflects plaintiff has not described the mail from CLIC in any way and does not allege CLIC was

25   acting as his legal counsel with respect to any contemplated or actual litigation. See Turner v.

26   Williams, 2018 WL 1989512 *3 (C.D. Cal. 2018) (“Absent such allegations, the mail was not
27   legal mail for First Amendment purposes.”).

28   ///
                                                       4
 1                  Because it is possible the defects in plaintiff’s first amended complaint can be

 2   cured by further amendment, the court should provide plaintiff an opportunity to file a second

 3   amended complaint.

 4

 5                                          IV. CONCLUSION

 6                  Based on the foregoing, the undersigned recommends that defendant’s motion to

 7   dismiss (ECF Nos. 23 and 24) be granted and that plaintiff’s first amended complaint be

 8   dismissed with leave to amend.

 9                  These findings and recommendations are submitted to the United States District

10   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

11   after being served with these findings and recommendations, any party may file written objections

12   with the court. Responses to objections shall be filed within 14 days after service of objections.

13   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

14   Ylst, 951 F.2d 1153 (9th Cir. 1991).

15

16

17   Dated: June 18, 2019
                                                           ____________________________________
18                                                         DENNIS M. COTA
19                                                         UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28
                                                       5
